 20-22954-shl        Doc 26-1       Filed 03/10/21 Entered 03/10/21 16:04:46          Motion    Pg
                                                 1 of 7


Todd S. Cushner, Esq.
Cushner & Associates, P.C.
Attorneys for the Debtor
399 Knollwood Road, Suite 205
(914) 600-5502 / (914) 600-5544
todd@cushnerlegal.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
IN RE:                                                        CHAPTER 13

        DERRICK GODFREY,                                       CASE NO. 20-22954 (SHL)

                                    DEBTOR
-------------------------------------------------------X

   DEBTOR’S APPLICATION FOR APPROVAL OF THE SALE OF THE DEBTOR’S
      RIGHT, TITLE AND INTEREST IN HIS PROPERTY FREE AND CLEAR
           OF ALL CLAIMS PURSUANT TO 11 U.S.C. § 363(b) AND (f)

TO:     THE HONORABLE SEAN H. LANE
        UNITED STATES BANKRUPTCY JUDGE

        The application of the debtor Derrick Godfrey (the “Debtor”) through his attorneys

Cushner & Associates, P.C. for approval of the sale of the Debtor’s right, title and interest in his

real property located at 126 Lord Kitchener Road, New Rochelle, NY 10804 free and clear of all

claims pursuant to 11 U.S.C §§ 363(b) and (f) and respectfully sets forth and alleges as follows:

                                  BACKGROUND, ASSETS AND LIABILITIES

        1.       On August 21, 2020, the debtor, Derrick Godfrey (the “Debtor”) filed a voluntary

petition for relief under chapter 13 of the United States Bankruptcy Code (the “Bankruptcy

Code”) and an order of relief was duly entered.

        2.       Krista Preuss serves as the Chapter 13 trustee (the “Trustee”).

        3.       The Debtor’s primary asset consist of the real property located at 126 Lord

Kitchener Road, New Rochelle, NY 10804 (the “Property”).
 20-22954-shl       Doc 26-1   Filed 03/10/21 Entered 03/10/21 16:04:46              Motion    Pg
                                            2 of 7



       4.      The Property is an asset identified in the Debtor’s Stipulation of Settlement in his

divorce proceeding.

       5.      Joseph A. Maria, Esq. (the “Receiver”) was appointed as a receiver pursuant to an

Order dated March 4, 2020, signed by the Hon. Lewis J. Lubell, J.S.C. (the “Order Appointing

Receiver”)

       6.      In accordance with the Order Appointing Receiver and the Stipulation and Order

Between the Debtor and Former Spouse Florence Lynn Godfrey Confirming Applicability of

Automatic Stay and Dischargeability of Claims (the “Stipulation and Order”) signed and entered

on this Court’s docket at Doc. No. 19, the Receiver has been given the authority to market and

sell the Property. (Annexed hereto as Exhibit “A” is a copy of the Receiver’s Affidavit in

Support of Sale).

       7.      The Property has a fair market value of $775,000.00 according to the Debtor’s

appraisal. (Annexed hereto as Exhibit “B” is a copy of the appraisal).

       8.      Prior to the Petition Date, the Property was encumbered by a first mortgage lien

held by first mortgage lien held by Rushmore Loan Management Services, LLC as servicer for

U.S. Bank Trust National Association as trustee of Tiki Series IV Trust (“Rushmore”) pursuant

to a note and secured by a mortgage against the Property recorded in the Westchester County

Clerk’s Office on August 29, 2007, at Control No. 472330256 in the original principal amount of

$880,000.00.

       9.      On or about September 29, 2020, Rushmore filed a proof of claim, as a secured

claim, Claim No. 6 in the amount of $1,275,952.02. (Annexed hereto as Exhibit “C” is a copy

of the Transfer Agreement 3001(e)(2), transferring the claim from MTGLQ Investors, LP to

Rushmore with the amount of Rushmore’s claim).



                                                 2
 20-22954-shl      Doc 26-1     Filed 03/10/21 Entered 03/10/21 16:04:46             Motion     Pg
                                             3 of 7



                             THE PROPOSED SALE OF THE PREMISES

       10.     The Receiver on behalf of the Debtor has entered into an agreement to sell the

Property to Glorianne Mattesi (the “Purchaser”). There is no relationship between the Debtor,

the non-debtor ex-wife, the Receiver, and the Purchaser.

       11.     The principal terms to the Contract of Sale (the “Contract”) are as follows: (i) the

asset transferred consists of the Property described above; (ii) the purchase price is $800,000.00

to be paid as follows: $40,000.00 deposit to be held in escrow and balance $760,000.00 to be

payable at closing; (iii) the Debtor, the Debtor’s non-debtor ex-wife, and the Receiver are not

related to the Purchaser, and (iv) any profits realized above the payoff required by the lenders

will be put into the Chapter 13 Plan. (Annexed hereto as Exhibit “D” is a copy of the Contract).

       12.     Therefore, by application, the Debtor seeks an order from this Court (i)

authorizing the sale of the Property to the Purchasers to the terms set forth in the Contract; and

(ii) authorizing the payment of secured debt and closing costs.

                              JURISDICTION AND LEGAL ANALYSIS

       13.     This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and

134 and the “Standing Order of Referral of Cases to Bankruptcy Judges” dated July 10, 1984

(Ward, Acting C.J.). The statutory predicates for the relief sought herein are Sections 105 and

363 of the Bankruptcy Code, Rule of the Federal Rules of Bankruptcy Procedure and the Local

Rules for the United States Bankruptcy Court for the Southern District of New York.

       14.     Pursuant to section 541(a) of the Bankruptcy Code, upon the filing of the Debtor’s

Chapter 13 petition, the Property became property of their estate in bankruptcy.

       15.     Section 363(b)(1) of the Bankruptcy Code provides that, after notice and a

hearing, a Debtor may sell property of the estate other than in the ordinary course of business.



                                                 3
 20-22954-shl      Doc 26-1      Filed 03/10/21 Entered 03/10/21 16:04:46              Motion      Pg
                                              4 of 7



        16.     The standard for determining whether a sale outside the ordinary course of

business should be approved is whether the sale is in the best interests of the estate. Committee

of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir.

1983); In re Jonosphere Clubs, 100 B.R. 670, 674-75 (Bankr. SDNY 1989). Indeed, there must

be some articulated business justification for the sale. Lionel at 1070.

        17.     In making this determination, a court should consider, among other factors, the

amount of time elapsed since the petition was filed, the proceeds to be obtained from the

disposition compared to appraisals of the property, whether the assets were increasing or

decreasing in value, and whether parties opposing the sale produced evidence that the sale was

not justified. In re Thomas McKinnon Sec., Inc., 120 Bankr. 301, 308 (Bankr. SDNY1990).

        18.     If a court finds sufficient business reason for the transaction, it must then decide

whether (i) notice has been given to all creditors and interested parties; (ii) the purchaser is

proceeding in good faith; and (iii) the sale contemplates a fair and reasonable price. In re

Delaware & Hudson Ry. Co., 124 Bankr. 169, 176 (D. Del. 1991).

        19.     In applying the foregoing factors to the instant case, it is clear that the proposed

sale is in the best interests of the Debtor’s estate and the creditors therein.

        20.     First, the Debtor filed the instant bankruptcy on August 21, 2020. Second, the

proposed sale is for an amount greater than the fair market value of the Property. Third, the

proposed sale will benefit the Debtor and his creditors.

        21.     Moreover, the Debtor does not have the time or financial resources to invest in the

Property; therefore, the value of the asset/Property is decreasing in value. Section 363(f) of the

Bankruptcy Code permits a Debtor to sell property of the bankruptcy estate free and clear of all

liens and encumbrances, only if: (a) applicable non-bankruptcy law would permit such a sale; (b)



                                                   4
 20-22954-shl      Doc 26-1      Filed 03/10/21 Entered 03/10/21 16:04:46               Motion     Pg
                                              5 of 7



the entity holding the lien consents; (c) the interest is a lien and the sales price exceeds the

aggregate value of all liens; (d) the interest is in bona fide dispute; or (e) the entity holding the

lien could be compelled in a legal or equitable proceeding to accept money in satisfaction of its

interest.

        22.     In the instant action, the Property is encumbered by a first mortgage lien held by

Rushmore, the amount of which is more than the value of the Property.

        23.     There is some divide between the courts as to the meaning of the phrase in

363(f)(3) “greater than the aggregate value of all liens on such property.” Some courts have

interpreted the language in 363(f)(3) to mean that the sale price must be higher than the face

value of the liens, while other courts have interpreted the language in 363(f)(3) to mean the

“economic value” of the liens based upon the current value of the property.

        24.     The Debtor proposes that the line of cases that interpret the language in 363(f)(3)

to mean the economic value of the liens, is the more logical reading of the statute. Section

363(f)(3) “should be interpreted to mean that the price must be equal to or greater than the

aggregate value of the liens asserted against it, not their amount. The “value” of a lien is to be

determined by reference to section 506(a) — that is, it is the amount by which the lienholder's

claim is actually secured.” In re Boston Generating, LLC, 440 B.R.302, 332 (Bankr. S.D.N.Y.

2010) citing In re Beker Industries Corp., 63 B.R. 474, 475 (Bankr. S.D.N.Y. 1986).

        25.     As summarized by one recent bankruptcy court opinion, if the language “the

value of all liens” in 363(f)(3) meant the face value of all liens, subsection 363(f)(3) would be

rendered meaningless. “First, Section 363(f)(3) talks about the “value” of the liens, not the

amount of the liens. Secondly, if Section 363(f)(3) were held to require payment in full of the

face amount of all liens, there would seem to be little reason for the provision. A sale which



                                                   5
 20-22954-shl      Doc 26-1      Filed 03/10/21 Entered 03/10/21 16:04:46              Motion     Pg
                                              6 of 7



results in the payment in full of the liens, of course, is free and clear of them.” In re Bay Circle

Props., 2017 Bankr. LEXIS 438 *9 (Bankr. N.D. Ga. Feb. 14, 2017). The dictionary defines

“value” as “the monetary worth of something: market price” “value.” Merriam-Webster Online

Dictionary. 2019. http://www.merriam-webster.com (11 March 2019).

       26.     Furthermore, interpreting the “aggregate value of all liens” to mean the

“economic value” of the liens is consistent with the interpretations provided to unsecured liens

under other sections of the bankruptcy code. See In re Rifkin, 124 B.R. 626, 629 (Bankr.

E.D.N.Y. 2011) (J. Duberstein) (“This Court is of the opinion that the view adopted by a

majority of the jurisdictions is correct and that the unsecured portion of an undersecured debt

should be included in the § 109(e) determination.”); In re Wimmer, 512 B.R. 498, 510 (Bankr.

S.D.N.Y. 2014) (J. Morris) quoting In re Scovis, 249 F. 3d 975, 983 (9th Cir. 2001) (“Through

the inclusion of a § 506(a) analysis to define “secured” and “unsecured” in the § 109(e) context,

a vast majority of courts, and all circuit courts that have considered the issue, have held that the

unsecured portion of undersecured debt is counted as unsecured for § 109(e) eligibility

purposes.”)

       27.     The line of cases that interpret the term “aggregate value” in 363(f)(3) to mean the

“face value of the liens”, are based largely on the argument that “[i]f the “aggregate value of all

liens” means the total amount of allowed secured claims as used in 11 U.S.C. § 506(a), “then

[§363(f)(3)] could never be used to authorize a sale free and clear in circumstances …. when the

claims exceed the value of the collateral that secures them. In such cases, the amount of allowed

secured claims will only ever equal the sale price.” In re Flour City Bagels, LLC, 557 B.R. 53,

88 (Bankr. W.D.N.Y. 2016).




                                                  6
 20-22954-shl        Doc 26-1    Filed 03/10/21 Entered 03/10/21 16:04:46               Motion     Pg
                                              7 of 7



        28.     It is submitted that the proposed sale satisfies Section 363(f) in that it is consistent

with subsection (a) applicable non-bankruptcy law would permit such a sale; and (c) the

purchase price is sufficient to satisfy the economic value of the lien held by Rushmore as per this

Debtor’s appraisal the property has a fair market value of $775,000.00; and (e) the entity holding

the lien could be compelled in a legal or equitable proceeding to accept money in satisfaction of

its interest.

        29.     Notice and a copy of this Application have been served on all parties in interest

and their attorneys, if known (including the Office of the United States Trustee, counsel for the

Purchasers, and all creditors). It is respectfully submitted that such service is appropriate under

the circumstances.

        30.     Because the facts and circumstances set forth herein do not present novel issues of

law, it is respectfully requested that this Court waive the requirement of the filing of a

memorandum of law.

        WHEREFORE, it is respectfully requested that the Court grant the relief requested herein

and all such other and further relief as the Court deems just and proper.

Dated: White Plains, New York
       March 10, 2021

                                                        CUSHNER & ASSOCIATES, P.C.


                                                By:     /s/ Todd S. Cushner____
                                                        Todd S. Cushner, Esq.
                                                        Cushner & Associates, P.C.
                                                        Attorneys for Debtor
                                                        399 Knollwood Road, Suite 205
                                                        White Plains, New York 10603
                                                        (914) 600-5502 / (914) 600-5544
                                                        todd@cushnerlegal.com




                                                   7
